Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 21-40 are allowed over prior art of records.
The following is an examiner’s statement of reasons for allowance:
The closest prior art, US 2013/0297698 A1 discloses the analyzer module 209 may also analyze and determine one or more communication channels available for delivering and/or receiving the one or more content 106 to and/or form one or more UEs 101. For example, one communication channel (e.g., Bluetooth) may be utilized to discover the at least one other and/or the first device and another communication channel (e.g., WLAN) may be utilized to transmit and/or receive the one or more content 106. Further, the analyzer module 209 may also analyze/manage the content items of content 106, for example, create and maintain a current catalog/inventory; associate one or more RMI/DRM rules, one or more ratings, one or more rankings, one or more comments, and the like, with the content items; cause a request for additional content items search and recommendation, determining applicable restrictions (e.g., age restricted) associated with the content items, user profile (e.g., age, gender, profession, education, etc.), device profile (e.g., device type, device capability, etc.) and the like
However, none of the prior art, alone or in combination, anticipates or renders obvious the combination of limitations set forth in the independent claims… maintaining, at the one or more processors, a first set of associations between a first set of content items and the first application capability type and a second set of associations between a second set of content items and a second application capability type; selecting, using the one or more processors, from the first set of content items, a first content item based on determining that the application is of the first application capability type; and providing, the first content item via the application executing on the client device. Since the prior art alone or in combination does not anticipate or render obvious the combination of limitations set forth in the independent claims, the examiner has found the claims to be allowable.
The following is an examiner’s statement of reasons for allowance: 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773. The examiner can normally be reached M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMQUY TRUONG/Primary Examiner, Art Unit 2195